Dismiss and Opinion Filed March 26, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00847-CV

                              LULA M. JACKSON, Appellant
                                         V.
                            COUCH ENTERPRISES LP, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02549-C

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated June

21, 2013, we notified appellant the $175 filing fee was due. We directed appellant to remit the

fee within ten days. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. By letter dated August 29, 2013, we informed appellant that

we had been notified by the Dallas County District Clerk that the clerk’s record in this case had

been prepared but had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record. We directed appellant to provide the Court with written verification

that she had paid for or made arrangements to pay for the clerk’s record or that she had been

found entitled to proceed without payment of costs within ten days. We cautioned appellant that

if we did not receive the required verification, we might dismiss the appeal without further
notice. To date, appellant has not paid the filing fee, provided the required verification, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                      /Carolyn Wright/
130847F.P05                                           CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

LULA M. JACKSON, Appellant                        On Appeal from the County Court at Law
                                                  No. 3, Dallas County, Texas
No. 05-13-00847-CV        V.                      Trial Court Cause No. CC-13-02549-C.
                                                  Opinion delivered by Chief Justice Wright.
COUCH ENTERPRISES LP, Appellee                    Justices Lang-Miers and Brown
                                                  participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee COUCH ENTERPRISES LP recover its costs of this
appeal from appellant LULA M. JACKSON.


Judgment entered March 26, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–